DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Rope Species 5, Compensation Species 2 and Pulley Species 1 in the reply filed on 12/16/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1). White discloses a method for temporary transportation of an overload within an elevator installation (fig. 1), the elevator installation having a car (1) and a counterweight (2) interconnected by at least one suspension rope (3) engaging a traction sheave (4) driven by a motor (attached to 4), the method comprising the step of: 
Re claim 1, enhancing traction between the at least one suspension rope and the traction sheave independently of a weight of the counterweight by providing a compensation rope 
Re claim 7, 
Re claim 8, wherein the device includes a pressure exertion device for exerting a pressure on the at least one suspension rope (taught below) as the at least one suspension rope engages the traction sheave over a wrap angle (fig. 1 shows the wrap angle).
White does not clearly disclose:
Re claims 1, 7, when the elevator installation is used for a temporary transportation of the overload, the actuator draws the damper or the spring and the compensation rope pulley box downwards imparting an increased downward force on the compensation rope pulley box resulting in an increased tension within the at least one suspension rope.
Re claims 2, 8, wherein the enhancing traction is performed by exerting pressure on the at least one suspension ropes as it passes over the traction sheave.
However, Mustalahti teaches an elevator installation (fig. 1-3) wherein:
Re claims 1, 7, when the elevator installation is used for a temporary transportation of the overload, the actuator draws the damper or the spring and the compensation rope pulley box downwards imparting an increased downward force on the compensation rope pulley box resulting in an increased tension within the at least one suspension rope (abstract describes a temporary situation when there is a change in increased loading, the actuator imparts a tightening operation to increase tension of the suspension rope).
Re claims 2, 8, wherein the enhancing traction is performed by exerting pressure on the at least one suspension ropes as it passes over the traction sheave (the actuator taught by Mustalahti would increase the pressure between the ropes and the sheave).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ an actuator responsive to increased load, as taught by Mustalahti, to increase the grip between the suspension rope and the drive sheave. This would effectively minimize slippage between the two surfaces.

Claims 3-5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Applicant’s cited prior art Toru (JP H06135653 A, references to the specification herein refer to the English-translated document). White as modified discloses the method (as cited above). White as modified does not disclose:
Re claims 3, 10, further comprising a step of switching armature windings of the motor from a parallel configuration to a series configuration.
Re claim 4, further comprising a step of reducing at least one of a speed and an acceleration of the elevator installation for transportation of the overload.
Re claim 5, further comprising a step of transporting the overload with at least one of intermediate stops and restricting a number of starts the elevator installation can make in an hour.
However, Toru teaches a controller for an elevator:
Re claims 3, 10, further comprising a step of switching armature windings of the motor from a parallel configuration to a series configuration (par 0015 ln 6-9 and par 0024 ln 4-6).
Re claim 4, further comprising a step of reducing at least one of a speed and an acceleration of the elevator installation for transportation of the overload (par 0015 ln 6-9).
Re claim 5, further comprising a step of transporting the overload with at least one of intermediate stops and restricting a number of starts the elevator installation can make in an hour (the apparatus of White in view of Mustalahti and Toru would be able to perform the claimed method; Toru describes the heavy load operation is performed for a short-time thus would be desirable to make intermediate stops).
.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Strbuncelj et al. (US Pub No 2012/0112577 A1). White as modified discloses the method (as cited above). White as modified does not disclose:
Re claim 6, further comprising a step of introducing forced cooling through the motor and a drive associated with the motor.
However, Strbuncelj teaches an elevator machine:
Re claim 6, further comprising a step of introducing forced cooling through the motor and a drive associated with the motor (fig. 4 shows the cooling air flow A being forced in by blower 14a).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ forced cooling, as taught by Strbuncelj, to cool the motor under heavy load operation to minimize damage to the components under high heat.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Drabot et al. (US Pat No 6,742,627 B2)
Re claim 9, wherein the pressure exertion device includes a tensioned, closed-loop belt entrained over at least one roller.
However, Drabot teaches an elevator pressure traction arrangement:
Re claim 9, wherein the pressure exertion device includes a tensioned, closed-loop belt (36) entrained over at least one roller (34).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ a belt, as taught by Drabot, in order to better distribute the pressing force more evenly. 

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over White (US Pat No 1,944,772) in view of Mustalahti et al. (US Pub No 2009/0120733 A1) and Cloux et al. (US Pat No 5,984,052). White as modified discloses the elevator installation (as cited above). White as modified does not disclose:
Re claim 11, wherein the counterweight has a total mass equal to or greater than a sum of a mass of car when empty plus 50% of a nominal rated load so that during the temporary transportation of the overload the elevator installation is underbalanced.
However, Cloux teaches an elevator counterweight arrangement:
Re claim 11, wherein the counterweight has a total mass equal to or greater than a sum of a mass of car when empty plus 50% of a nominal rated load so that during the temporary transportation of the overload the elevator installation is underbalanced (col 1 ln 17-26).
It would have been obvious to person having ordinary skill in the art before the effective filing date of the claimed invention to employ the claimed mass, as taught by Cloux, as it is conventional in the art to ensure balance to the drive motor when moving a loaded car along the hoistway.

Conclusion
The cited prior art(s) made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH D TRUONG whose telephone number is (571)270-3014.  The examiner can normally be reached on M-F 9-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Minh Truong/Primary Examiner, Art Unit 3654